 Case 19-40658         Doc 105     Filed 01/28/20 Entered 01/28/20 08:28:40            Desc Main
                                    Document     Page 1 of 8


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                              BKY No. 19-40658
                                                     Chapter 7
 Scheherazade, Inc,

                       Debtor.


         NOTICE OF HEARING AND MOTION FOR ORDER AUTHORIZING
      EXAMINATION AND RELATED DOCUMENT PRODUCTION PURSUANT TO
                               RULE 2004

TO:       The debtor and other entities specified in Local Rule 9013-3(a):

          1.     Nauni J. Manty, the chapter 7 trustee of the bankruptcy estate of Scheherazade, Inc.,

moves the court for authorization to conduct a Rule 2004 examination and gives notice of hearing.

          2.     The court will hold a hearing on this motion on Wednesday, February 12, 2020 at

9:30 a.m. before the Honorable Kathleen H. Sanberg, in Courtroom 8 West, U.S. Courthouse, 300

South Fourth Street, Minneapolis, Minnesota 55415 or as soon thereafter as counsel may be heard.

          3.     Any response to this motion must be filed and served not later than Friday, February

7, 2020, which is five days before the time set for the hearing (including Saturdays, Sundays, and

holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY SERVED AND

FILED, THE COURT MAY ENTER AN ORDER GRANTING THE REQUESTED RELIEF

WITHOUT A HEARING.

          4.     This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334,

Fed. R. Bankr. P. 5005 and Local Rule 1070-1. This proceeding is a core proceeding. The petition

commencing this chapter 7 case was filed on March 10, 2019. This case is now pending in this

court.
 Case 19-40658       Doc 105     Filed 01/28/20 Entered 01/28/20 08:28:40            Desc Main
                                  Document     Page 2 of 8


       5.      This motion arises under Fed. R. Bankr. P. 2004. This motion is filed pursuant to

Fed. R. Bankr. P. 9014 and Local Rules 2004-1 and 9013-2. The trustee requests that the court issue

an order under Fed. R. Bankr. P. 2004 directing the examination and related document production

of Bremer Bank, N.A. and U.S. Bank, N.A.

       6.      The debtor had deposit accounts and Bremer Bank and U.S. Bank. The trustee needs

complete bank statements, copies of cancelled checks, copies of withdrawal slips and other related

documents to review for preferences and fraudulent transfers that might be estate property. Bremer

Bank and U.S. Bank are in possession and control of such documents.

       7.      The information sought pursuant to Rule 2004 is necessary because it relates directly

to assets of the estate, which affect the administration of this estate and is needed to adequately

evaluate the claims and remedies that may be available to the trustee.

       WHEREFORE, the trustee respectfully requests that this court enter an order authorizing

the trustee to conduct an examination of Bremer Bank, N.A. and U.S. Bank N.A. pursuant to Fed.

R. Bankr. P. 2004.


Dated: January 28, 2020                             MANTY & ASSOCIATES, P.A.

                                             By:     /e/ Mary F. Sieling
                                                     Nauni J. Manty (#230352)
                                                     Mary F. Sieling (#389893)
                                                     401 Second Avenue N, Suite 400
                                                     Minneapolis, MN 55401
                                                     (612) 465-0990
                                                     mary@mantylaw.com

                                                     Attorneys for the Trustee
 Case 19-40658       Doc 105     Filed 01/28/20 Entered 01/28/20 08:28:40           Desc Main
                                  Document     Page 3 of 8



                                        VERIFICATION

       I, Nauni Manty, trustee and movant named in the foregoing notice of hearing and motion,

declare under penalty of perjury that the foregoing is true and correct according to the best of my

knowledge, information and belief.



Dated: January 28, 2020
                                                    Nauni Manty, Trustee
 Case 19-40658          Doc 105     Filed 01/28/20 Entered 01/28/20 08:28:40             Desc Main
                                     Document     Page 4 of 8


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


 In re:                                               BKY No. 19-40658
                                                      Chapter 7
 Scheherazade, Inc,

                       Debtor.


 MEMORANDUM OF LAW SUPPORTING THE TRUSTEE’S MOTION FOR ORDER
               AUTHORIZING 2004 EXAMINATIONS


          The trustee submits this memorandum of law in support of her motion for an order

authorizing 2004 examinations.

                                     FACTUAL BACKGROUND

          The trustee incorporates the facts as set forth in the notice of motion by reference.

                                        LEGAL ARGUMENT

          Rule 2004 of the Federal Rules of Bankruptcy Procedure provides that a court may order an

examination of “any entity.” Fed. R. Bankr. P. 2004(a). Rule 2004(c) authorizes using the court’s

subpoena power pursuant to Rule 9016 to compel the production of documents. Any interested

party may seek a Rule 2004 examination which relates to “the acts, conduct, or property or to the

liabilities and financial conditions of the debtor, or to any matter which may affect the

administration of the debtor’s estate, or to the debtor’s right to a discharge.” Fed. R. Bank. P.

2004(b). The scope of inquiry under Rule 2004 is broad and great latitude is ordinarily permitted.

See In re Symington, 209 B.R. 678, 682-84 (Bankr. D. Md. 1997).

          Here, the trustee seeks to examine Bremer Bank and U. S. Bank related to the document

production of the debtor’s bank statements, checks, withdrawal slips and related documents of the

debtor’s deposit accounts. The trustee will examine such documents for preferences or fraudulent
 Case 19-40658       Doc 105     Filed 01/28/20 Entered 01/28/20 08:28:40        Desc Main
                                  Document     Page 5 of 8


transfers, which are estate property. Bremer Bank and U.S. Bank are in possession of such

documents.

                                        CONCLUSION

       For the reasons set forth in the motion and in this memorandum, the trustee respectfully

requests that the examinations be authorized.

Dated: January 28, 2020                     MANTY & ASSOCIATES, P.A.

                                     By:    /e/ Mary F. Sieling
                                            Nauni J. Manty (#230352)
                                            Mary F. Sieling (#389893)
                                            401 Second Avenue N., Suite 400
                                            Minneapolis, MN 55401
                                            (612) 465-0990
                                            mary@mantylaw.com

                                            Attorneys for the Trustee
 Case 19-40658        Doc 105     Filed 01/28/20 Entered 01/28/20 08:28:40            Desc Main
                                   Document     Page 6 of 8


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


 In re:                                            BKY No. 19-40658
                                                   Chapter 7
 Scheherazade, Inc,

                      Debtor.


                          UNSWORN CERTIFICATE OF SERVICE


I declare under penalty of perjury that on January 28, 2020, I caused copies of the following
documents to be filed electronically with the Clerk of Court through ECF, and that ECF will send
an e-notice of the electronic filing to the ECF participants:

          1.   Notice of Hearing and Motion for Order Authorizing the Examination and Related
               Document Production Pursuant to Rule 2004;

          2.   Memorandum of Law Supporting the Trustee’s Motion for Order Authorizing 2004
               Examinations;

          3.   Proposed Order; and

          4.   Unsworn Certificate of Service


I further declare that I caused copies of the foregoing documents to be mailed by certified first
class mail, postage prepaid, to the following non-ECF participants:

Jeanne Crain, President and CEO
Bremer Bank, N.A.
372 St. Peter St.
St. Paul, MN 55102

Andrew Cecere, President and CEO
U.S. Bank, N.A.
425 Walnut St.
Cincinnati, OH 45202


I further declare that I caused copies of the foregoing documents to be mailed by first class mail,
postage prepaid, to the following non-ECF participants:
 Case 19-40658        Doc 105   Filed 01/28/20 Entered 01/28/20 08:28:40      Desc Main
                                 Document     Page 7 of 8


 Scheherazade, Inc.                           Robert K. Dakis
 3181 W 69th Street                           Morrison Cohen, LLP
 Edina, MN 55438                              909 Third Ave.
                                              New York, NY 10022

 Embellir Gallery of Gems                     Eaton Hudson, Inc.
 750 Main Street, Suite 111                   3015 Dunes W Blvd., Suite 201
 Mendota Heights, MN 554418                   Mount Pleasant, SC 29466

 David J. Kozlowski                           Joseph T. Moldovan
 Morrison Cohen, LLP                          Morrison Cohen, LLP
 909 Third Ave.                               909 Third Ave.
 New York, NY 10022                           New York, NY 10022

 Wells Fargo Vendor Financial Serv, LLC
 fka GE Capital Information Tech Solutions
 c/o a Ricoh USA Program fdba Ikon Financ
 PO BOX 13708
 Macon, GA 31208-3708


Dated: January 28, 2020                         /e/ Kevin Carnahan
                                                Kevin Carnahan, Legal Assistant
                                                Manty & Associates, P.A.
                                                401 Second Avenue North, Suite 400
                                                Minneapolis, Minnesota 55401
 Case 19-40658         Doc 105      Filed 01/28/20 Entered 01/28/20 08:28:40         Desc Main
                                     Document     Page 8 of 8


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                            BKY No. 19-40658
                                                   Chapter 7
 Scheherazade, Inc,

                      Debtor.


                       ORDER AUTHORIZING 2004 EXAMINATIONS


          This matter is before the court on the motion of the trustee for an order allowing her to

conduct examinations pursuant to Fed. R. Bankr. P. 2004. There were no objections to the motion.

Based on the motion and the file,

          IT IS ORDERED: The trustee may examine Bremer Bank, N.A. and U.S. Bank, N.A.

pursuant to Fed. R. Bankr. P. 2004.

Dated:

                                                      ____________________________________
                                                      Kathleen H. Sanberg
                                                      United States Bankruptcy Court
